DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered.


Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Shimazaki et al. (US 2012/0032714 A1) in view of Suzuki (US 6,262,607 B1) as well as Saeki et al. , fails to teach, “applying an adjustment to a signal of the plurality of superimposed signals based at least in part on a control signal output by a pre-driver circuit, the adjustment comprising a de- emphasis adjustment or a pre-emphasis adjustment, wherein the signal represents a bit corresponding to the data signal and the control signal is based on the delayed and inverted data signal received by the pre-driver circuit from the buffer circuit,” as recited in claims 1, 7, 9 and 16. 

Suzuki is another exemplary reference in the relevant field of endeavor.  Suzuki discloses an output buffer circuit. An output buffer circuit has a CMOS output circuit constituted by a p-channel MOS transistor and an n-channel MOS transistor. A combination circuit is provided between an input terminal of the output buffer circuit and the CMOS output circuit. This combination circuit temporarily decreases a signal output to a gate input terminal of the CMOS output circuit when the signal rises from a relatively low first potential level ("L" level) to a relatively high second potential level ("H" level) and temporarily raises the signal when the signal falls from the relatively high second potential level to the relatively low first potential level. Therefore, overshoot, undershoot, and ringing of an output signal can be prevented.  However, Suzuki fails to teach, “applying an adjustment to a signal of the plurality of superimposed signals based at least in part on a control signal output by a pre-driver circuit, the adjustment comprising a de- emphasis adjustment or a pre-emphasis adjustment, wherein the signal 
Saeki is another exemplary reference in the relevant field of endeavor. Saeki discloses a pre-emphasis circuit.  Disclosed is a pre -emphasis circuit including a first parallel-to-serial converter, a second parallel-to-serial converter, a mixing circuit and a clock generating circuit. The first parallel-to-serial converter converts parallel data into first serial data, and the second parallel-to-serial converter converts the parallel data into second serial data. The mixing circuit receives the first serial data from the first parallel-to-serial converter and the second serial data from the second parallel-to-serial converter to output a signal emphasizing a change point of the first serial data. The clock generating circuit outputs a first set of clocks made up of clocks having mutually different phases and a second set of clocks made up of clocks having mutually different phases to the first and second parallel-to-serial converters, respectively. The first phase clock of the second set of clocks corresponds to the second phase clock of the first set of clocks.  However, Saeki fails to teach, “applying an adjustment to a signal of the plurality of superimposed signals based at least in part on a control signal output by a pre-driver circuit, the adjustment comprising a de- emphasis adjustment or a pre-emphasis adjustment, wherein the signal represents a bit corresponding to the data signal and the control signal is based on the delayed and inverted data signal received by the pre-driver circuit from the buffer circuit.,” as recited in claims 1, 7, 9 and 16.

For these reasons claims 1-7 and 9-20 are allowed over the prior art of record.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631 

/SHUWANG LIU/Supervisory Patent Examiner, Art Unit 2631